Title: Proportional Representation in the Legislature, [30 May] 1787
From: Madison, James
To: 


[30 May 1787]

   The second resolution of the Virginia Plan was under consideration. JM’s suggestion that the words “or to the number of free inhabitants” be struck out to avoid diversionary debates had led to a number of motions. JM finally moved “in order to get over the difficulties, the following resolution—‘that the equality of suffrage established by the articles of Confederation ought not to prevail in the national Legislature, and that an equitable ratio of representation ought to be substituted’” (Ms [DLC]). Read then moved to postpone the whole clause because the Delaware delegates were restricted from approving any change in the rule of suffrage.

Mr. Madison observed that whatever reason might have existed for the equality of suffrage when the Union was a federal one among soverigen [sic] States, it must cease when a National Govermt. should be put into the place. In the former case, the acts of Congs. depended so much for their efficacy on the cooperation of the States, that these had a weight both within & without Congress, nearly in proportion to their extent and importance. In the latter case, as the acts of the Genl. Govt. would take effect without the intervention of the State legislatures, a vote from a small State wd. have the same efficacy & importance as a vote from a large one, and there was the same reason for different numbers of representatives from different States, as from Counties of different extents within particular States. He suggested as an expedient for at once taking the sense of the members on this point and saving the Delaware deputies from embarrassment, that the question should be taken in Committee, and the clause on report to the House be postponed without a question there.
